*240OPINION
By SCHNEIDER, J.
These three cases were heard and submitted together. The petition in the first numbered case was filed by the city of Cincinnati as plaintiff and seeks an injunction restraining various officials of said city of Cincinnati from proceeding further under certain ordinances adopted by the council of said city of Cincinnati, under date of June 24, 1931, insofar as said ordinances apply to members appointed to the police and-fire forces of said city.
The petition in the second cause was filed by the state of Ohio, on relation of John D. Ellis, city solicitor of the city of - Cincinnati, seeking a writ of mandamus to compel certain officials of said city of Cincinnati to appoint members of the board of trustees of the Police Relief Fund of said city in accordance with the provisions of the General Code of Ohio.
The third cause results from a petition filed on relation of John D. Ellis, city solicitor of the city of Cincinnati, seeking a writ of mandamus to compel the city officials of the city of Cincinnati to make appointments to the board of trustees of the Firemen’s Relief and Pension Fund of said city in accordance with the statutes of the state of Ohio.
The pleadings reveal the following facts, namely; that many years ago the city of Cincinnati declared the necessity for the establishment of a Police Relief Fund and a Firemen’s Pension Fund within and for the said city of Cincinnati, having proceeded in accordance with the provisions of the statutes of Ohio then in force; on April.3, 1929, the laws relating to such Firemen and Police Funds were amended and changed with respect to the appointment of and the qualifications of personnel of boards of trustees authorized to administer such funds, but that notwithstanding such amended and changed laws the officials of the city of Cincinnati failed and refused to comply with said amended and changed laws in the appointment and personnel of the respective boards of trustees of said funds and permitted the boards appointed under the original laws to continue the administration of said funds respectively up to and including the present time; thereafter, under date of June 24, 1931, the city of Cincinnati, by ordinance of council, adopted a so-called City Retirement System for city employees and caused the provisions of said ordinance to apply to members of the police and fire departments to be employed after the effective date of said ordinance and compelling such employees to join the said city retirement fund arid prohibiting them from joining the respective funds administered by the boards of trustees of the Police and Firemen’s Pension Relief Funds then and there in existence under the laws and statutes of the state of Ohio.
It is not necessary, in the opinion of the court, to review the details of the various plans for relief and pensioning of members in these departments.
The question of law presented by the issues joined is whether or not the city of Cincinnati had authority to apply the provisions of its ordinance creating the city retirement system to those of its employees in the police and fire departments, in view of the conflicting provisions of the General Code of Ohio with reference to the operation of firemen and police pension and relief funds in municipalities of the state.
Sec. 7 of Art. 18, Constitution of Ohio, provides:
“Any municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of Section 3 of this article, exercise thereunder all powers of local self-government.”
Sec. 3 of the same article provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
It is the opinion of this court that *241any municipal corporation in. the state of Ohio, which finds it necessary to establish any form of police and firemen’s relief, pension or retirement fund for the benefit of such class of employees of said municipality is required to,kdo so under the provisions of the General Code of Ohio, and that it is without the power of the. city of Cincinnati to administer any pension, relief or retirement system contrary to the provisions of those laws.
Decided Dec. 28, 1939
The respective merits of the pension and retirement systems provided by the state laws and by- the city ordinances have been, presented pro and con from the standpoint of acturial soundness. This court, however, is not concerned with the soundness of varying theories of benefit and., retirement systems; nor is the court concerned with whether or not a municipal corporation should have such discretionary authority under the provisions for home rule contained in the constitution of Ohio. Both these considerations should be addressed to the legislature of Ohio and to the citizens of our state.
Suffice to say that the provisions of Sec. 3 of Art. 18 of our constitution appear to clearly provide that municipalities under a charter form of government may exercise only such powers of local self-government as are not in conflict with the general laws.
Entries may be drawn granting the prayer of the petition in cases No. A-65587 and 65588 and a writ will issue in accordance with such prayer in each case. In ease No. A-S5586, a restraining order will be granted in part as prayed for; i. e., the court will restrain the defendants from appropriating to the retirement system of the city monies, taxes and appropriations from the treasury of said city as the city’s contribution toward said city retirement system for police and firemen employees, and said defendants will be,' by.mandatory injunction, compelled to refund -.to the treasury of said city all monies heretofore received by them as the city’s contribution toward said fund in behalf, of police and firemen employees.
The court will retain said cases for furuher consideration as to a proper and just disposition of.claims by any individuals of the police and fire de-. partments of. said city, whose rights may be affected by such order.